Kelyniam Global, Inc. 1100 North University Avenue Suite 135 Little Rock, Arkansas 72207 1-800-280-8192 www.kelyniam.com January 30, 2008 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, DC 20549 RE: Kelyniam Global, Inc. Registration Statement on Form SB-2, Amendment No. 1 File No. 333-139015 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933, as amended, Kelyniam Global, Inc., a Nevada Corporation (the “Registrant”), hereby requests that the above captioned Registration Statement be withdrawn as of the date hereof or as soon as thereafter as practicable. No securities were sold under this registration statement. The reason for the withdrawal is that the Registrant Statement was filed with the incorrect File number on the facing page. Very Truly Yours, /s/ James Ketner­­­­­ James Ketner President/CEO/Chairman
